DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment and/or arguments submitted on 10/01/2021 is/are being considered by the examiner.
Claims 1-20 are pending:
Claims 8 are withdrawn


Response to Arguments
Applicant’s arguments and/or amendments, with respect to drawing objections have been fully considered and are persuasive.  The drawing objections of record has been withdrawn. 

Applicant’s arguments and/or amendments, with respect to claim objections have been fully considered and are persuasive.  The claim objections of record has been withdrawn. 

Applicant’s arguments and/or amendments, with respect to 35 USC 112b rejections have been fully considered and are persuasive.  The 35 USC 112b rejections of record has been withdrawn. 

Applicant’s arguments and/or amendments, with respect to 35 USC 103 art rejection by Marchaj (US 2016/0160758) in view of Huang (US 10,113,444) have been fully considered.
Applicant asserts that one of ordinary skill in the art would not modify Marchaj using the teachings of Huang, as the vane of Huang allows the cooling fluid to exit the airfoil through bleed holes H57 and such an addition to Marchaj would break the operation of Marchaj.
The office respectfully disagrees. The modified arrangement of Marchaj by the teachings of Huang of the rejection of record does not rely upon the bleed holes H57, but rather applies the teachings of Huang to modify the spray bar 98 of Marchaj to extend through the vane as taught by Huang. Therefore, the operation of coolant drain system of Marchaj is left intact and operating in a consistent manner to that as disclosed by Marchaj.


Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitation(s) is/are: 
“means for directing a heat transfer fluid onto an inner surface of the at least one fan inlet guide vane.” in claim 19.
Corresponding structure
A single spray tube within an inlet guide vane, as informed by Fig2-4 and by the election of Species A.1
Or equivalents

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Objections
Claims are objected to because of the following informalities:  
Claim 7
L2-3, amend “and the at least one fan inlet guide vane is at least one of a plurality …” to have formal antecedent basis and greatly improve the clarity of the claim.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claim 1-7, 9-20, as best understood in light of the objections and 112 issues above, is/are rejected under 35 U.S.C. 103 as being unpatentable over Marchaj (US 2016/0160758) in view of Huang (US 10,113,444)
Claim 1
Marchaj discloses:
“A gas turbine engine de-icing system (Fig1-4) comprising:
A heat exchanger (heat exchanger 64);
a coolant loop (coolant loop 92) in fluid communication with the heat exchanger and configured to circulate a heat transfer fluid (best seen Fig2/3); 
an engine oil loop (engine oil loop 91) in fluid communication with the heat exchanger and configured to transfer heat to the heat transfer fluid (best seen Fig2/3); and 
… the spray bar is in fluid communication with the coolant loop (spray bar 98), the spray bar configured to spray the heat transfer fluid onto an inner surface (holes 100; Para45) … to de-ice (Para45) …”
Marchaj is silent to a fan inlet guide vane with a spray bar located to function within the inlet guide vane.
Huang teaches (C1L25-36) that applying inlet guide vanes (IGVs) to an engine provides the advantage of increased structural stiffness between the case and the nose cone/core of the engine, and the ability to direct airflow to achieve desired airflow characteristics. Huang further teaches (C1L37-46; Fig1-5, fan inlet guide vane 27) that it is known that ice accumulation on the fan IGV is detrimental to performance of the engine and adds weight to the engine structure, and that it is known to provide active heating to the IGVs in order to address ice accumulation.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the arrangement of Marchaj to add a fan inlet guide vane in order gain the benefit of increased structural stiffness between the 
Claim 2
The modified arrangement of Marchaj by the teachings of Huang discloses: “The gas turbine engine de-icing system according to claim 1, wherein the heat exchanger is arranged in a passageway configured to be exposed to an airflow (Marchaj: Fig2, passageway 66, airflow arrows; Claim 2).”
Claim 3
The modified arrangement of Marchaj by the teachings of Huang discloses: “The gas turbine engine de-icing system according to claim 2, comprising a fan nacelle (Marchaj: fan nacelle 62) and a core nacelle (Marchaj: core nacelle 60) that provide a bypass flow path (Marchaj: bypass flow B), the passageway in fluid communication with the bypass flow path (Marchaj: Fig2) (Marchaj: Claim 3).”
Claim 4
The modified arrangement of Marchaj by the teachings of Huang discloses: “The gas turbine engine de-icing system according to claim 1, wherein an annular manifold is arranged in the gas turbine engine inlet structure (Marchaj: Para42, manifold to spray bar 98; located in the fan IGV per the combination discussed in claim 1), the annular manifold in fluid communication with the spray bar (Marchaj: Para42, manifold arranged within nacelle 62).”
Claim 5
The modified arrangement of Marchaj by the teachings of Huang discloses: “The gas turbine engine de-icing system according to claim 1, wherein the engine inlet structure is a fan nacelle (Marchaj: fan nacelle 62) and the heat transfer fluid travels radially inward through the spray bar from the fan nacelle toward a nose cone (limitation is within the scope of the combination discussed in Claim 1. Coolant loops up through fan nacelle M62 and then radially inward through IGV H27 towards nose cone H26).”
Claim 6
The modified arrangement of Marchaj by the teachings of Huang discloses: “The gas turbine engine de-icing system according to claim 5, wherein the heat transfer fluid collects in the nose cone and runs towards a bottom of the fan nacelle, where the heat transfer fluid is collected and returned to the coolant loop (limitation is within the scope of the combination discussed in Claim 1. Marchaj collects coolant drain 106 at bottom of coolant cycle in the fan nacelle, and the resultant combination of the modified arrangement of Marchaj by the teachings of Huang would result in the claimed fluid path in order to not break the functioning of Marchaj itself).”
Claim 7
The modified arrangement of Marchaj by the teachings of Huang discloses: “The gas turbine engine de-icing system according to claim 5, wherein the spray bar is one of a plurality of spray bars and the fan inlet guide vane is one of a plurality of fan inlet guide vanes arranged circumferentially about the nose cone (Huang: C4L3-11, array of IGVs around nose cone; spray bars within IGVs per combination discussed in claim 1), one of the plurality of spray bars extending into each of the plurality of fan inlet guide vanes (limitation within the scope of the combination discussed in claim 1).”
Claim 9
The modified arrangement of Marchaj by the teachings of Huang discloses: “The gas turbine engine de-icing system according to claim 1, wherein the coolant loop includes a reservoir and a pump configured to circulate the heat transfer fluid, the reservoir arranged downstream from the manifold and configured to collect the heat transfer fluid (Marchaj: Para14/44-45; Fig3, reservoir 96, pumps 93/94; Claim 8).”
Claim 10
The modified arrangement of Marchaj by the teachings of Huang discloses: “The gas turbine engine de-icing system according to claim 1, comprising at least one of a gearbox and bearing system in fluid communication with the engine oil loop (Marchaj: Para15/23; Fig3, gearbox 48, bearing system 38; Claim 9).”
Claim 11
The modified arrangement of Marchaj by the teachings of Huang discloses: “The gas turbine engine de-icing system according to claim 10, wherein the gearbox is configured to operatively connect a turbine section and a fan section (Marchaj: Para16; Fig1; Claim 10).”
Claim 12
The modified arrangement of Marchaj by the teachings of Huang discloses: “The gas turbine engine de-icing system according to claim 1, wherein the heat transfer fluid is a phase change fluid (Marchaj: Para11; Claim 5).”
Claim 13
The modified arrangement of Marchaj by the teachings of Huang discloses: “The gas turbine engine de-icing system according to claim 12, wherein the heat transfer fluid changes phase from a liquid to a gas or saturated vapor in a range of 200°F-500°F (93°C-260°C) (Marchaj: Para12; Claim 6).”
Claim 14
The modified arrangement of Marchaj by the teachings of Huang discloses:
“A method of de-icing a gas turbine engine component comprising the steps of:
circulating an engine fluid to a heat exchanger (Marchaj: Fig3, engine oil loop 91; Claim 11);
rejecting heat from the engine fluid to a heat transfer fluid (Marchaj: Fig3, heat exchanger 64, coolant loop 92, Claim 11);
circulating the heat transfer fluid to a fan inlet guide vane (Marchaj: Fig3; Claim 11; IGV limitation is within the scope of the combination discussed in claim 1); and
de-icing the fan inlet guide vane with the heat transfer fluid (Marchaj: Fig3; Claim 11; IGV limitation is within the scope of the combination discussed in claim 1) .”
Claim 15
The modified arrangement of Marchaj by the teachings of Huang discloses: “The method according to claim 14, wherein the engine fluid is engine oil (Marchaj: Fig3, engine oil loop 91; Claim 11), and the circulating the engine fluid step includes pumping the engine oil from at least one of a gearbox and bearing system (Marchaj: Fig3, gearbox 48, bearing system 38; Para15/23; Claim 9/12).”
Claim 16
The modified arrangement of Marchaj by the teachings of Huang discloses: “The method according to claim 14, wherein the circulating the heat transfer fluid step comprises directing the heat transfer fluid onto an inner surface of the fan inlet guide vane (limitation is within the scope of the combination discussed in claim 1; spray tubes M98 within IGVs, see Marchaj Fig3 for spraying).”
Claim 17
The modified arrangement of Marchaj by the teachings of Huang discloses: “The method according to claim 14, wherein the heat transfer fluid is a phase change fluid (Marchaj: Para 11; Claim 5/15), and comprising a step of spraying gaseous or saturated vapor heat transfer fluid onto the fan inlet guide vane to de-ice the fan inlet guide vane (Marchaj: Claim 15, modification to IGV is within the scope of the combination discussed in claim 1), and condensing the gaseous or saturated vapor heat transfer fluid to a liquid heat transfer fluid with the de-iced fan inlet guide vane (Marchaj: Para14/44-45; Claim 15, modification to IGV is within the scope of the combination discussed in claim 1).”
Claim 18
The modified arrangement of Marchaj by the teachings of Huang discloses: “The method according to claim 17, comprising a step of collecting the condensed liquid heat transfer fluid in a reservoir (Marchaj: Para14/44-45; Fig3, reservoir 96; Claim 16).”
Claim 19
The modified arrangement of Marchaj by the teachings of Huang discloses:
“A gas turbine engine, comprising:
an inlet structure having at least one fan inlet guide vane (Huang: IGVs; limitation is within the scope of the combination discussed in claim 1); and
means for directing a heat transfer fluid onto an inner surface of the at least one fan inlet guide vane (Marchaj spray tubes 98 within the IGVs of Huang; limitation is within the scope of the combination discussed in claim 1).”
Claim 20
The modified arrangement of Marchaj by the teachings of Huang discloses: “The gas turbine engine of claim 19, wherein the heat transfer fluid is communicated to the at least one fan inlet guide vane from a coolant loop in fluid communication with a heat exchanger (Marchaj: Fig2/3, coolant loop 92, heat exchanger 64; IGV limitation is within the scope of the combination discussed in claim 1).”


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S HUNTER JR whose telephone number is (571)272-5093. The examiner can normally be reached M-F, 9-18.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S HUNTER, JR/Examiner, Art Unit 3745                                                                                                                                                                                                        

/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745